DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
1.	The earlier dated preliminary specification amendment on SPEC 11/20/2018 has been incorporated in the later dated substitute specification on SPEC 06/11/2020.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Timothy MacIntyre (Reg. No. 42,824) on Aug. 3, 2021.
This examiner’s amendment replaces claim 8 with the following:
--8.            (currently amended) A system for mitigating effects of acoustic interference with output of a motion sensor, comprising:
a motion sensor configured to detect motion of an object and operable to output a signal indicative of the detected motion, where the signal exhibits a known resonant frequency;
a random number generator configured to generate a random number; and
sampling  determined as a function of a sampling period and a random delay . --

Allowable Subject Matter
3.	Claims 1-12 and 20-25 are allowed.

Reasons for Allowance
4.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 1-12 and 20-25 is the inclusion of the limitation that the sampling frequency is less than or equal to the known resonant frequency and sampling time for each sample is determined as a function of a sampling period and a random delay. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862           

/TOAN M LE/Primary Examiner, Art Unit 2864